 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   US BANK, N.A. as Trustee for the                  Case No.: 19-CV-441 JLS (MDD)
     Certificateholders of Bank of America
12
     Funding Corporation Mortgage Pass-                ORDER REMANDING CASE
13   Through Certificates, Series 2006-H,
14                                    Plaintiff,
15   v.
16   STEVEN H. LUCORE, SR.; JUDY L.
     LUCORE; and DOES 1–10, INCLUSIVE,
17
                                   Defendants.
18
19
20         On March 6, 2019, Defendants Steven Lucore, Sr. and Judy Lucore filed a Notice of
21   Removal, removing Plaintiff’s state court Complaint to this Court. (ECF No. 1.) This is
22   not the first time Defendants have removed this particular action from state court. On
23   January 28, 2016, Defendants removed the present state court unlawful detainer action to
24   the Southern District of California. (No. 16-CV-226 JLS (MDD), ECF No. 1.) Plaintiff
25   filed a motion to remand, which the Court granted because Defendants’ notice of removal
26   was untimely. (Id., ECF No. 20.) On February 7, 2018, Defendants filed another notice
27   of removal, (No. 18-CV-286 JLS (MDD), ECF No. 1), which the Court again remanded
28   because the notice was untimely. (Id., ECF No. 20.)

                                                   1
                                                                            19-CV-441 JLS (MDD)
 1         In cases “brought in a State court of which the district courts of the United States
 2   have original jurisdiction,” defendants may remove the action to federal court. 28 U.S.C.
 3   § 1441(a). Section 1441 provides two bases for removal: diversity jurisdiction and subject-
 4   matter jurisdiction. Federal courts have diversity jurisdiction “where the amount in
 5   controversy” exceeds $75,000, and the parties are of “diverse” state citizenship. 28 U.S.C.
 6   § 1332. Federal courts have federal question jurisdiction over “all civil actions arising
 7   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
 8         The party invoking the removal statute bears the burden of establishing that federal
 9   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th
10   Cir. 1988). Moreover, courts “strictly construe the removal statute against removal
11   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis,
12   863 F.2d 662, 663 (9th Cir. 1988); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818
13   (9th Cir. 1985)). Therefore, “[f]ederal jurisdiction must be rejected if there is any doubt as
14   to the right of removal in the first instance.” Id. (citing Libhart v. Santa Monica Dairy Co.,
15   592 F.2d 1062, 1064 (9th Cir. 1979)).
16         Under section 1446(b) of title 28 of the United States Code, a case can be removed
17   either thirty days after receiving an initial complaint that is removable, 28 U.S.C.
18   § 1446(b)(1), or, if the initial complaint is not removable, thirty days after receipt of the
19   first document from which it can be ascertained that the case is removable. 28 U.S.C.
20   § 1446(b)(3). Furthermore, “[a] case may not be removed . . . on the basis of [diversity]
21   jurisdiction . . . more than 1 year after commencement of the action.”              28 U.S.C.
22   § 1446(c)(1). Additionally, “[a] civil action otherwise removable solely on the basis of
23   [diversity] jurisdiction . . . may not be removed if any of the . . . defendants is a citizen of
24   the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).
25         It is clear in this case that removal is improper for several reasons, two of which the
26   Court addresses. First, the time to remove this case has long passed. Plaintiff filed this
27   case in state court on June 15, 2015, and Defendants answered the Complaint on July 27,
28   2015. The case was not removable in 2016 when Defendants first attempted to remove the

                                                    2
                                                                                  19-CV-441 JLS (MDD)
 1   case. It was not removable in 2018 when they tried again. It remains so now. Nothing in
 2   Defendants’ Notice of Removal changes this fact. Second, both Defendants reside in the
 3   state of California, making removal on diversity jurisdiction grounds improper. See 28
 4   U.S.C. § 1441(b)(2).
 5         The Court notes that “absent new and different grounds for removal based on newly
 6   discovered facts or law, a defendant who improperly removes a case after a federal court
 7   previously remanded it risks being sanctioned under Federal Rule of Civil Procedure 11.”
 8   Fed. Home Loan Mortg. Corp. v. Pulido, No. C 12-04525 LB, 2012 WL 5199441, at *2
 9   (N.D. Cal. Oct. 20, 2012); see also Wells Fargo Bank NA v. Zimmerman, No. 2:15-cv-
10   08268-CAS-MRWx, 2015 WL 6948576, at *3 (C.D. Cal. Nov. 10, 2015) (“Multiple
11   removals could encounter problems—could even lead to sanctions—if nothing of
12   significance changes between the first and second tries.” (citing Benson v. SI Handling
13   Sys., Inc., 188 F.3d 780, 783 (7th Cir. 1999))). Pursuant to 28 U.S.C. § 1447(c), it is also
14   within the Court’s discretion to “require payment of just costs and any actual expenses,
15   including attorney fees, incurred as a result of the removal.” Based on the facts of this
16   case, the Court is well within its powers to sanction Defendants under Rule 11 and award
17   costs to Plaintiffs under Section 1447. The Court declines to do so here; but the Court
18   cautions Defendants against any further objectively unreasonable attempts to remove this
19   action.
20         Accordingly, the Court REMANDS this action to the Superior Court of California,
21   County of San Diego. (ECF No. 1). The Court DENIES AS MOOT Defendants’ Motion
22   to Consolidate. (ECF No. 3).
23         IT IS SO ORDERED.
24   Dated: March 13, 2019
25
26
27
28

                                                  3
                                                                               19-CV-441 JLS (MDD)
